People v Thompson (2017 NY Slip Op 02450)





People v Thompson


2017 NY Slip Op 02450


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2015-08658
 (Ind. No. 14-00990)

[*1]The People of the State of New York, respondent, 
vDerven Thompson, appellant.


John Brian Macreery, Katonah, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Virginia A. Marciano and Laurie Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Warhit, J.), rendered August 12, 2015, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of his right to appeal was valid (see People v Bryant, 28 NY3d 1094; People v Sanders, 25 NY3d 337), and, under the circumstances of this case, encompasses his claim that the enhanced sentence was excessive (see People v Perez, 140 AD3d 799; People v Arrington, 94 AD3d 903). The defendant's general waiver of his right to appeal also precludes his challenge to the County Court's adverse suppression ruling (see People v Sanders, 25 NY3d at 342; People v Kemp, 94 NY2d 831, 833).
DILLON, J.P., ROMAN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court